Citation Nr: 0409210	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to July 
1945.  He died in October 2001.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Cleveland, Ohio, 
Regional Office (RO) of the United States Department of 
Veterans' Affairs (VA).  The RO denied entitlement to service 
connection for the cause of the veteran's death, and 
entitlement to DIC under 38 U.S.C. § 1318.  The appellant 
appealed the RO's previous denial of entitlement to special 
monthly pension (SMP) based on the need for aid and 
attendance of another person, or by reason of being 
housebound.  The RO subsequently granted entitlement to SMP 
based on being housebound; therefore, that issue is not 
before the Board.

The issue of entitlement to service connection for the cause 
of the veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for 
entitlement to DIC under 38 U.S.C. § 1318.

2.  A total disability rating for the veteran became 
effective nine years, eleven months, and eight days before he 
died, a period approximating 10 years.


CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C. § 1318 
are met.  38 U.S.C.A. § 1318 (West 2001); 38 C.F.R. § 3.22 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to DIC under 38 U.S.C. § 1318

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating her claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision on the 
claim for DIC under 38 U.S.C.A. § 1318, further assistance is 
unnecessary to aid the appellant in substantiating that 
claim.

Certain survivors, including the surviving spouse, of a 
veteran are entitled to receive DIC if a veteran dies from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002).  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that the disability was either the principal 
cause or a contributory cause of death.  38 C.F.R. § 3.312 
(2003).  DIC benefits are payable to a surviving spouse in 
the same manner as if the veteran's death were service-
connected when the veteran at the time of death was in 
receipt of or entitled to receive compensation for a service-
connected disability that was continuously rated totally 
disabled for a period of 10 or more years immediately 
preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The veteran had active service preceding and during World War 
II.  He filed a claim for service connection for a left knee 
injury, nervousness, a left shoulder disorder, and a sinus 
disorder in 1950.  In the same year the RO granted service 
connection for a left knee disability, malaria, and mild 
psychoneurosis.  In 1979, the veteran sought service 
connection for right ear hearing loss.  The RO denied that 
claim in an April 1979 rating decision.  The veteran did not 
appeal that decision.

In November 1991, the veteran submitted a claim for service 
connection for hearing loss.  He stated that he was currently 
deaf.  He dated the claim November 6, 1991, and the RO 
stamped the claim as received November 8, 1991.  The veteran 
submitted medical evidence dated in 1988 and 1991.  In a 
September 1988 hearing evaluation, the veteran related that 
he was unaware that people were speaking unless he was 
directly facing the speaker, and that he had immense 
difficulty understanding what people were saying.  
Audiometric testing revealed bilateral moderate to profound 
sloping sensorineural hearing loss, with extremely reduced 
speech discrimination ability.  The audiologist commented 
that the veteran would be unaware of sounds unless they were 
quite loud, and even then would have great difficulty 
understanding speech.  

In a note dated November 5, 1991, J. R. Sheets, M.D., wrote, 
"This p[atien]t has markedly diminished auditory acuity, 
i.e., he is deaf." 

In a September 1995 rating decision, the RO granted service 
connection for right ear hearing loss, effective from 
November 8, 1991.  In a March 1996 rating decision, the RO 
granted a 100 percent rating, effective from November 8, 
1991, for bilateral defective hearing, with only the right 
ear service connected.  The RO granted the 100 percent rating 
under 38 C.F.R. § 3.383, which provides that compensation is 
payable for the combination of total deafness in one ear as a 
result of service-connected disability and total deafness in 
the other ear as a result of non-service-connected 
disability, as if both disabilities were service-connected.  
The veteran did not appeal the assigned effective date.

The veteran died on October [redacted], 2001.  The certificate of 
death reports the cause of death as Alzheimer's disease.  
When the veteran died, his 100 percent rating for service-
connected hearing loss had been in effect for nine years, 
eleven months, and eight days.

A final rule effective January 21, 2000, amended 38 C.F.R. 
§ 3.22(a), which defined "entitled to receive" so as to 
exclude the "hypothetical" entitled-to-receive basis under 
38 U.S.C. § 1318(b) that was recognized in earlier cases.  65 
Fed. Reg. 3,388 (Jan. 21, 2000).  The appellant's claim was 
filed after that change in the regulation.  Therefore, the 
revised version of the regulation applies to her claim, and 
entitlement to DIC under 38 U.S.C. § 1318 may not be based on 
whether the veteran hypothetically might have been entitled 
to a 100 percent rating effective from an earlier date.  In 
addition, the appellant has not alleged that there was clear 
and unmistakable error in the 1979 rating decision denying 
service connection for the veteran's hearing loss.  
Therefore, the relevant question with regard to the 
appellant's claim for DIC under 38 U.S.C. § 1318 is whether 
the veteran's total rating was in effect for a sufficient 
period.

In Allin v. Brown, 10 Vet. App. 55 (1997), the Court affirmed 
the Board's denial of entitlement to DIC under 38 U.S.C. 
§ 1318 when the veteran had died nine years and two months 
after the effective date of his total disability rating. 

The decision in this case turns on whether the statute 
requires that total rating have been in effect for precisely 
10 years or more; or whether it permits benefits where the 
disability has been in effect for a period approximating 10 
years.  The language of the statute itself suggests that it 
permits an award where the total rating has been in effect 
for a period approximating 10 years.  In this regard the 
provisions 38 U.S.C.A. § 1318(b)(1) provide for an award 
where the total rating was in effect for "a period of 10 
years or more" while the provisions of 38 U.S.C.A. 
§ 1318(b)(2) provide for an award where the disability was 
rated totally disabling "for a period not less than five 
years from the date of ...discharge." (emphasis added).  It 
follows that had Congress intended the 10 years to be an 
absolute minimum, it would have used the "not less than" 
language it used in the following sentence of the same 
statute.  

The Court has addressed a somewhat similar question in 
interpreting the language of 38 C.F.R. § 3.344 (2003).  Under 
that regulation VA rating agencies are to handle cases so as 
to produce stability in ratings in cases in which ratings 
have continued at the same level for five years or more.  
38 C.F.R. § 3.344(a), (c) (2003).  In Lehman v. Derwinski, 1 
Vet. App. 339 (1991), the Court found that, for purposes of 
considering a reduction in rating, a rating that had been in 
effect for four years and 363 or 364 days should be treated 
as a rating that had been in effect for five years.  In Smith 
v. Brown, 5 Vet. App. 335, 339 (1993), the Court found that 
it was "too much of a stretch" to construe a rating in 
effect for four years, ten months, and 22 days (a shortfall 
of 38 to 40 days) as equivalent to one in effect for five 
years for purposes of considering a reduction.  In Brown v. 
Brown, 5 Vet. App. 413 (1993), the Court found that the 
duration of a rating should be measured beginning from the 
effective date of the rating, and that the rating in that 
case by that measure had been in effect for at least five 
years.

The Court's decisions in Lehman and Smith suggest that, in 
the comparable situation of rating reductions, VA has some 
discretion to find that an elapse of time close to five years 
is close enough to be treated as meeting a five year 
requirement; while some shortfalls from a required time 
period are too great, such that the time requirement is not 
met.  In this case, when the veteran died his total rating 
was in effect for 23 days less than the ten years required 
for the appellant to be entitled to DIC under 38 U.S.C. 
§ 1318.  This shortfall of 23 days falls between the one or 
two days in Lehman and the 38 to 40 days in Brown or the ten 
months in Allin.  

As the Federal Circuit recently held, "the veterans benefit 
system is designed to award entitlements to a special class 
of citizens, those who risked harm to serve and defend their 
country.  This entire scheme is imbued with special 
beneficence from a grateful sovereign."  Barrett v. 
Principi, No. 03-7149 (Fed. Cir. Apr. 5, 2004) (citations 
omitted).  It follows that in interpreting § 1318, any 
possible ambiguity is resolved in favor of the veteran's 
widow.

The Board finds that where, as in this case, the total rating 
was in effect for a period falling 23 days short of 10 years, 
it approximates, and thereby meets the 10-year requirement 
for purposes of § 1318 benefits.  Therefore, the Board grants 
the appellant entitlement to DIC under 38 U.S.C.A. § 1318.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is granted.


REMAND

Service Connection for the Cause of the Veteran's Death

The VCAA and its implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The Court has held that the notice requirement is 
not met unless VA can point to a specific document in the 
claims file.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In a January 2004 video conference hearing before the 
undersigned Veterans Law Judge, the appellant related that in 
2001 the veteran received VA medical care and nursing home 
care paid for by VA.  These records are not part of the 
claims folder, and could be relevant to the claim for service 
connection for the cause of death.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide a VCAA notice 
letter to the appellant in accordance 
with the provisions of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

2.  The RO should obtain records of 
outpatient, inpatient, and nursing home 
treatment of the veteran in 2001 at VA 
and non-VA facilities identified by the 
appellant.

3.  Thereafter, the RO should 
readjudicate the appellant's claim for 
service connection for the cause of the 
veteran's death.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



